DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Disposition of the Claims
	Claims 84-90 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 84 and 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura (US 9505647 B2) in view of Kubala (US 20120188635 A1).
Regarding claim 84, Ogura teaches a method of fabricating an integrated optical assembly (Fig. 1, Claim 1, method of forming a glass lens 50 in an optics mount 100) comprising: 
providing an optics mount (barrel 100) comprising an opaque material (e.g. metal, C. 1, ll. 66), said optics mount being tubular in shape (barrel) and having a first end and a second end and a middle region therebetween (Fig. 8), 
said optics mount having an inner sidewall defining a hollow inner pathway from said first end (Fig. 8), through said middle region (Fig. 8), and to said second end (Fig. 8), said inner sidewall having a cross-section at each of said first and second ends and said middle region (Fig. 8), said optics mount having a longitudinal axis extending along a longitudinal direction of said housing through said cross-sections at said first and second ends and said middle region (Fig. 8), 
forming a first optical element (50) in said optics mount (100), said first optical element comprising material (glass, e.g. Claim 1) that is optically transparent to infrared light, visible light (C. 13, ll. 30-35, for image pickup i.e. visible), or both such that said first optical element is transparent to infrared light, visible light, or both, 
said first optical element (50) disposed in said optics mount (100), said first optical element having a perimeter that fits within said optics mount against said inner sidewall (Fig. 8), the first optical
element (50) contacting the optics mount (100) at an interface between the perimeter of said first optical element and the inner sidewall of said optics mount (C. 8, ll. 32-35) such that the optical element is held securely in the optics mount (Fig. 8), wherein at the interface, the optically transparent material is in direct contact with the first material (Fig. 8 and C. 8, ll. 32-35).
Ogura does not explicitly show securing a second optical element in fixed position with respect to said optics mount and said first optical element on one side of said first optical element that is closer to one of said first or second ends than said other side of said first optical element such that said central
longitudinal axis passes through said second optical element, said second optical element configured to permit said light to pass.
Kubala explicitly shows (Figs. 1 and 2, manual assembly of camera lens barrel) securing a second optical element (202 or 206) in fixed position with respect to said optics mount (with respect to mount
212, e.g. by spacer 204 or 210) and said first optical element (206 or 202) on one side of said first optical element that is closer to one of said first or second ends than said other side of said first optical element
such that said central longitudinal axis passes through said second optical element, said second optical element configured to permit said light to pass (Fig. 2). Kubala likewise shows securing a second optical element to a first optical element in fixed position by bonding the lenses to carriers and assembling the second on one side of said first optical element such that said central longitudinal axis passes through said second optical element, said second optical element configured to permit said light to pass (Figs. 3 and 4, resulting in e.g. Fig. 20). Kubala also provides suitable materials for infrared optics, including chalcogenide glass (¶7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have relied on the assembly teachings of Kubala and secured a second optical element in fixed position with respect to the optics mount and thereby, e.g. corrected an optical aberration, improved the focus of the image, etc.
Regarding claim 86, the modified Ogura teaches the method of claim 84, and further discloses wherein the first optical element comprises a biconcave, biconvex (Ogura, Fig. 8), or meniscus lens (Kubala, Fig. 7, mold-in-place of meniscus lens). 
Regarding claim 87, the modified Ogura teaches the method of claim 84, and further discloses wherein the first optical element comprises a freeform lens (Kubala, ¶79-80, aspheric i.e freeform surfaces for Fig. 20).
Regarding claim 88, the modified Ogura teaches the method of claim 84, Ogura explicitly shows wherein said the first optical element (50) comprises a lens (50) having at least one side comprising: a region having an optical power disposed along the longitudinal axis (either convex portion); and a planar 
region between the optics mount and the region having the optical power (Fig. 8, lower side of 50, planar region between convex central portion and barrel 100).
Ogura does not explicitly show wherein a second optical element is secured adjacent to and substantially parallel to the planar region of said at least one side of said lens.
Kubala explicitly shows the second optical element (2006) is secured adjacent to and substantially parallel to the planar region of said at least one side of said [first optical element] lens (2002) (Fig. 20, ¶81).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have mounted the second optical element of Kubala adjacent and parallel to that of the first optical element of Ogura for the purpose of aligning the elements and thus obtaining a high quality, undistorted image.
Regarding claim 89, the modified Ogura teaches the method of claim 84, and further discloses wherein the first optical element is transparent to infrared light and not transparent to visible light (Kubala, ¶7, including suitable materials for infrared imaging that are opaque to visible light, e.g. silicon, germanium, gallium arsenide).
Regarding claim 90, the modified Ogura teaches the method of claim 84, and further discloses wherein the transparent material comprises chalcogenide glass (¶7, suitable materials including chalcogenide glass).

Claim(s) 85 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified Ogura as applied to claim 84 above, and further in view of Cho (JP 2005043897 A) and Sawada (US 6823694 B2).
Regarding claim 85, the modified Ogura teaches the method of claim 84, Ogura explicitly shows biconvex lens including planar regions on either side of the convexity (Fig. 8).
Ogura does not explicitly show wherein the first optical element comprises a plano-convex or plano-concave lens, understood as having one planar side and one convex (concave) side.
	Both Ogura and Kubala depict planar regions of the glass molded-in-place optical elements (Ogura, Figs. 8, 14, 20; Kubala, Fig. 20). Cho explicitly shows glass lenses may be molded to achieve a planoconvex shape (Fig. 3A -> 3C). Sawada explicitly shows glass lenses may be molded (Abstract) to achieve planoconcave shape (Fig. 1A).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have fully trivialized a lens surface of Ogura or Kubala (in the sense of setting the curvature to zero across the entire face) according to the teachings of Cho and Sawada in order to e.g. simplify manufacture, reduce focusing power, or combination thereof.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose an optical lens ‘molded-in-place’ within an optical mount.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COLLIN X BEATTY/Primary Examiner, Art Unit 2872